F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 MAR 29 2005
                                      TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 ANGEL L. VEITIA PIEDRA,

           Petitioner-Appellant,
 v.                                                            No. 04-1287
 EDUARDO AGUIRRE, JR.,                                   (D.C. No. 04-ES-1195)
                                                               (D. Colo.)
           Respondent-Appellee.




                                   ORDER AND JUDGMENT*


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


       Petitioner Angel Piedra, a federal prisoner appearing pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 habeas petition. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, we affirm the district court’s ruling.

       Piedra is a Cuban national who arrived in the United States in 1980 on the Mariel

boat lift. In 1990, Piedra was allegedly taken into custody by the Immigration and

Naturalization Service and ordered deported to Cuba. Because Cuba has refused his



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
return, Piedra has remained in federal custody since that time. On September 25, 2003,

Piedra filed a federal habeas petition challenging the legality of his detention. On January

15, 2004, Piedra filed a second such petition. The two petitions were subsequently

consolidated by the district court for resolution on the merits. While those petitions were

pending, Piedra filed a third petition asserting identical claims. The district court

concluded the third petition was duplicative and thus dismissed it as frivolous,

presumably pursuant to 18 U.S.C. § 1915(e)(2)(B)(i). Piedra now appeals from that

ruling.

          “[G]enerally, a suit is duplicative if the claims, parties, and available relief do not

significantly differ between the two actions.” Serlin v. Arthur Andersen & Co., 3 F.3d

221, 223 (7th Cir. 1993) (internal quotation marks and citations omitted). A district court,

as part of its general power to administer its docket, “may stay or dismiss a case that is

duplicative of another federal court suit.” Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d

Cir. 2000). If the duplicative case has been filed by a prisoner proceeding in forma

pauperis, the district court has the option of dismissing it as frivolous pursuant to §

1915(e)(2)(B)(i). See McWilliams v. State of Colo., 121 F.3d 573, 575 (10th Cir. 1997)

(affirming dismissal of duplicative suit as frivolous). We review for abuse of discretion a

district court’s dismissal of a case as being duplicative of another case pending before it.

See Curtis, 226 F.3d at 138; see also Hartsel Springs Ranch of Colo., Inc. v. Bluegreen

Corp., 296 F.3d 982, 985 (10th Cir. 2002) (“[H]ere the dismissal for claim-splitting was


                                                  2
premised in significant measure on the ability of the district court to manage its own

docket, and in that situation the appellate court reviews the dismissal under an abuse of

discretion standard.”). Likewise, we review for abuse of discretion a district court’s

decision to dismiss a case as frivolous pursuant to § 1915(e)(2)(B)(i). See Conkle v.

Potter, 352 F.3d 1333, 1335 n.4 (10th Cir. 2003).

       Although Piedra appeals from the district court’s dismissal of his third petition, he

does not challenge the district court’s conclusion that it was duplicative of his first two

petitions. Instead, he simply asserts that his continued detention is unlawful. We

therefore find no basis for concluding that the district court abused its discretion in

dismissing Piedra’s third petition.1

       AFFIRMED. Appellant’s motion to proceed in forma pauperis is granted.

                                                          Entered for the Court


                                                          Mary Beck Briscoe
                                                          Circuit Judge




       1
        The record on appeal indicates that the district court dismissed Piedra’s
remaining consolidated petitions on the merits in September 2004. Since that time,
however, the United States Supreme Court has held that Mariel Cubans, such as Piedra,
cannot be held indefinitely by the federal government. See Clark v. Martinez, 125 S.Ct.
716 (Jan. 12, 2005).

                                              3